DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 having claims 1-9 and 18-20 in the reply filed on May 24, 2022 is acknowledged.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2022.

Drawings
The drawings are objected to because in claim 4 two elements have the number 46 to represent the feed valve.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the specification submitted October 29, 2020, paragraphs [0044-0046] describe the method using the first embodiment that corresponds to the claims 1-9 and 18-19. Nonelected claims 10-17 correspond to the second embodiment seen in paragraphs [0016] and Paragraphs [0060-0062]. Claim 20 recites the elements that include the cap, the septum, the porous plug, and the manifold which are seen in the second embodiment as well as in nonelected claims 10-17. Additionally, the specification in paragraphs [0026-0030] state for the description of the drawings that there is another exemplary vacuum-controlled liquid delivery system.
While paragraph [0063] in the specification states “The invention described in the above exemplary embodiments, may be embodied in other specific forms without departing from the spirit or essential characteristics thereof. The specific embodiments previously described are therefor to be considered as illustrative of, and not limiting, the scope of the invention”, it is unclear as to how the system in claim 1 uses a capped container with the manifold assembly to fill a syringe or collapsible container or expandable bag with fluid which includes unsealing the fluid feed line to feed the liquid into the container under vacuum and against the porous plug. There appears to be no overlap of the cap, manifold assembly, septum, and fitting train between the two embodiments. For purposes of examination, the claim will be considered as dependent from claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 18-19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the set of in-line valves" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the set of in-line valves are different valves than the control valves recited in claim 1 or the in-line valves are the same as the control valves. For purposes of Examination, the limitation "the set of in-line valves" will be considered as the control valves recited in claim 1.
Claim 18 recites the limitation "a container" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “container” is the expandable container in claim 1 or another container within the system. For purposes of examination, the limitation “a container” will be considered the same container in claim 1.
Claim 20 recites the limitation "the cap" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the manifold" in 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the septum" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the porous plug" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the system of claim 1" in line 3 of the claim.  It is unclear if there is a typographical error in the claim where it should depend on claim 10 or if it the claim is intended to depend from independent claim 1. Claim 20 recites several elements such as the cap and manifold that are not disclosed in claim 1. However, several of the elements are recited in nonelected independent claim 10 which include the cap, porous plug, septum, and manifold. For purposes of examination, the limitation will be considered as intended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikushima (US 20160243839 A1) in view of De Marco (US 20130220484 A1) in further view of Oritz (US 5884457 A).
Regarding Claim 1:
Ikushima discloses a vacuum controlled liquid delivery system (1, Figure 1), comprising:
a) a receiving chamber (10, Figure 1) configured to house container (62, Figure 1), wherein the receiving chamber (10, Figure 1) is also configured to seal air-tight (Paragraphs [0026-0027]);
c) a vacuum pump (71, Figure 1, the negative pressure supply source is the vacuum pump); and
d) a set of control valves (80, 81, 82, 83, 84, 85, and 86, Figure 1 and Paragraph [0032]) comprising:
ii) a chamber vacuum valve (83, Figure 1) that regulates vacuum inside the chamber (Paragraph [0046]), and
iii) a feed line vacuum valve that regulates vacuum inside the line (Paragraphs [0046-0047]).
Ikushima does not disclose:
b) a fitting train in fluid communication with a liquid feed line, wherein the fitting train regulates passage of liquid into the receiving chamber for delivery into a received container, the fitting train comprising a pair of detachable valves that selectively permit and prevent liquid delivery across the train when attached and when detached maintain a liquid-tight seal;
i) a feed valve that regulates liquid delivery to the fitting train, 
		an expandable container. 
De Marco teaches an aseptic dispenser that has:
b) a fitting train (98 and 96, Figure 2) in fluid communication with a liquid feed line (Paragraph [0032]), wherein the fitting train regulates passage of liquid into the receiving chamber for delivery into a received container (Paragraph [0038]), the fitting train comprising a pair of detachable valves (98 and 96, Figure 2) that selectively permit and prevent liquid delivery across the train when attached and when detached maintain a liquid-tight seal (Paragraph [0038]); and
i) a feed valve that regulates liquid delivery to the fitting train (Paragraph [0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikushima to include a fitting train in fluid communication with a liquid feed line, wherein the fitting train regulates passage of liquid into the receiving chamber for delivery into a received container, the fitting train comprising a pair of detachable valves that selectively permit and prevent liquid delivery across the train when attached and when detached maintain a liquid-tight seal and a feed valve that regulates liquid delivery to the fitting train as taught by De Marco with the motivation to use the fitting train later to fill another container. 
	Ikushima and De Marco do not teach:
An expandable container. 
	Oritz teaches a method for automatically producing a plurality of prefilled syringes that has:
An expandable container (Column 5, Lines 55-57, the syringe is the expandable container). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikushima and De Marco to include an expandable container as taught by Ortiz with the motivation to prefill the syringe with medication before applying a cap. 
It also would have been obvious to a person having ordinary skill in the art that the receiving chamber of Ikushima can be configured to house the expandable container seen in Oritz. 
Further regarding Claim 1, the phrase “configured to house an expandable container during expansion” is a statement of intended use and not given patentable weight (see MPEP 2114).

Regarding Claim 2:
Ikushima discloses:
Wherein the chamber seals by way of a chamber door (11, Figure 2) that closes against a gasket (Paragraph [0026], the airtight sealing member is the gasket).

Regarding Claim 3:
The above-discussed combination of Ikushima, Oritz, and De Marco accounts for this subject matter where Oritz teaches wherein the expandable container is a syringe (Column 5, Lines 55-57).

Regarding Claim 4:
Ikushima discloses:
The liquid delivery system (1, Figure 1).
	Ikushima and Oritz do not teach:
Wherein one of the valves within the pair of valves controls the opening and closing of both valves within the pair of valves.
	De Marco teaches:
Wherein one of the valves within the pair of valves (98 and 96, Figure 2) controls the opening and closing of both valves within the pair of valves (Paragraph [0038]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikushima and Oritz to include wherein one of the valves within the pair of valves controls the opening and closing of both valves within the pair of valves as taught by De Marco with the motivation to allow the flow of liquid into a container.

Regarding Claim 5:
Ikushima discloses:
The liquid delivery system (1, Figure 1).
	Ikushima and Oritz do not teach:
Wherein one of the valves within the pair of detachable valves is selected from the group consisting of a luer valve, a spike valve, and a valve having an inner housing configured for longitudinal movement in relation to an outer housing to open and close the valve.
	De Marco teaches:
Wherein one of the valves within the pair of detachable valves (98 and 96, Figure 2) is selected from the group consisting of a luer valve (96, Figure 2 and Paragraph [0038]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikushima and Oritz to include one of the valves within the pair of detachable valves is selected from the group consisting of a luer valve as taught by De Marco with the motivation to allow the flow of liquid into a container.

Regarding Claim 7:
Ikushima discloses:
Further comprising a vacuum meter configured to measure vacuum within the chamber and/or a vacuum meter configured to measure vacuum within the feed line (Paragraphs [0032] and [0053]).

Regarding Claim 8:
Ikushima discloses:
Further comprising executable software loaded in a computer or downloadable to a computer that instructs opening and closing of the set of in-line valves to fill container with liquid (Paragraph [0032]).
	Ikushima and De Marco do not teach:
A computer that instructs opening and closing of the set of in-line valves to fill an expandable container with liquid.
Oritz teaches:
A computer that instructs opening and closing of the set of in-line valves (Column 8, Lines 05-62) to fill an expandable container with liquid (Column 9, Lines 65-67 to Column 10, Lines 1-16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikushima and De Marco to include a computer that instructs opening and closing of the set of in-line valves to fill an expandable container with liquid as taught by Ortiz with the motivation to fill the syringe. 

Regarding Claim 9:
Ikushima discloses:
The liquid delivery system (1, Figure 1).
	Ikushima does not disclose:
Further comprising an expandable container reversibly mounted to the fitting train.
	De Marco teaches:
		The fitting train (Paragraph [0038]).
	Ikushima and De Marco do not teach:
Further comprising an expandable container reversibly mounted to the fitting train.
Oritz teaches:
Further comprising an expandable container (12, Figure 3B) reversibly mounted to the fitting train (Figure 3A and Column 9, Lines 38-42).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikushima and De Marco to include an expandable container reversibly mounted to the fitting train as taught by Ortiz with the motivation to fill the syringe. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ikushima in view of De Marco in further view of Oritz and Stroup (US 20120157914 A1). 
Regarding Claim 6:
Ikushima discloses:
The liquid delivery system (1, Figure 1).
	Ikushima and Oritz do not teach:
Wherein the pair of valves comprise the luer valve and the valve having an inner housing configured for longitudinal movement in relation to an outer housing to open and close the valve.
	De Marco teaches:
The luer valve (Paragraph [0038]).
Ikushima, De Marco and Oritz do not teach:
Wherein the pair of valves comprise the luer valve and the valve having an inner housing configured for longitudinal movement in relation to an outer housing to open and close the valve.
Stroup teaches a valve that has:
Wherein the pair of valves comprise the luer valve and the valve having an inner housing configured for longitudinal movement in relation to an outer housing to open and close the valve (Paragraphs [0096] and [0100]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikushima, De Marco and Oritz to include the pair of valves comprise the luer valve and the valve having an inner housing configured for longitudinal movement in relation to an outer housing to open and close the valve as taught by Stroup with the motivation to control fluid flow.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikushima in view of De Marco in further view of Oritz, Neer (US 20120029428 A1), and Cassel (US 5911252 A).
Regarding Claim 18:
See Claim 1 rejection for the system. 
Ikushima discloses a vacuum controlled liquid delivery method for filling a container, comprising:
c) forming an air-tight seal within the receiving chamber (Paragraphs [0046-0047]);
d) inducing a vacuum in the receiving chamber and in the feed line to position the container in a compressed state under vacuum forces (Paragraphs [0046-0047]);
g) relieving the vacuum from the receiving chamber (Paragraphs [0054] and [0058]).
	Ikushima does not disclose:
a) connecting the feed line of the system of claim 1 to a feed tank comprising a liquid for delivery;
b) mounting a container to the fitting train so that the fitting train is in an open position;
d) inducing a vacuum in the receiving chamber and in the feed line to position the container in a compressed state under vacuum forces;
e) opening the feed line to fill the expandable container with the liquid under the vacuum forces;
f) closing the feed line valve;
h) closing the pair of detachable valves; and
i) removing the container from the receiving chamber.
	De Marco teaches an aseptic dispenser that has:
b) mounting a container to the fitting train so that the fitting train is in an open position (Paragraphs [0038] and [0043]) and 
h) closing the pair of detachable valves (Paragraphs [0038] and [0043]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikushima and Oritz to include b) mounting a container to the fitting train so that the fitting train is in an open position as taught by De Marco with the motivation to use the fitting train later to fill another container. 
Ikushima, Oritz, and De Marco do not teach:
a) connecting the feed line of the system of claim 1 to a feed tank comprising a liquid for delivery;
d) inducing a vacuum in the receiving chamber and in the feed line to position the container in a compressed state under vacuum forces;
e) opening the feed line to fill the expandable container with the liquid under the vacuum forces;
f) closing the feed line valve; and
i) removing the container from the receiving chamber.
	Neer teaches a vacuum assist syringe filling that has:
d) inducing a vacuum in the feed line to position the container in a compressed state under vacuum forces (Paragraph [0149-0150]);
e) opening the feed line to fill the expandable container with the liquid under the vacuum forces (Paragraph [0152]);
f) closing the feed line valve (Paragraph [0153]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikushima, De Marco and Oritz to include 
d) inducing a vacuum in the feed line to position the container in a compressed state under vacuum forces; e) opening the feed line to fill the expandable container with the liquid under the vacuum forces; and f) closing the feed line valve as taught by Neer with the motivation to use a pressure gradient to fill the syringes. 
Ikushima, Oritz, Neer, and De Marco do not teach:
a) connecting the feed line of the system of claim 1 to a feed tank comprising a liquid for delivery;
i) removing the container from the receiving chamber.
Cassel teaches an automated syringe filling system that has:
a) connecting the feed line of the system of claim 1 to a feed tank comprising a liquid for delivery (Column 5, Lines 66-67 to Column 6, Lines 1-4);
i) removing the container from the receiving chamber (Column 6, Lines 40-47).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikushima, Neer, De Marco and Oritz to include a) connecting the feed line of the system of claim 1 to a feed tank comprising a liquid for delivery; and i) removing the container from the receiving chamber as taught by Cassel with the motivation to fill a syringe with medication within a housing. 

Regarding Claim 19:
The above-discussed combination of Ikushima, Neer, Cassel, De Marco, and Oritz accounts for this subject matter where De Marco teaches wherein the container maintains one of the detachable valves when removed (Paragraph [0038]).


Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bullen (US 20070186992 A1) teaches a container filling assembly that has a manifold, a vacuum, a feed line, a feed-line valve, and containers. 
Li (US 8347925 B2) teaches an automatic filling machine that has syringes, a vacuum pump, a valve, and a feed tank. 
Perazzo (US 20160340066 A1) teaches a syringe packaging system that has a luer connector, syringes, and a feed tank. 
Sweeney (US 20150292495 A1) teaches a syringe quick disconnect that has a syringe and a cap for the syringe. 
Franci (US 20170312543 A1) teaches a pierce and fill device that has a vacuum pump, a container, a fill line, a septum, and a cap. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753